Title: From George Washington to Matthias Slough, 6 February 1797
From: Washington, George
To: Slough, Matthias


                        
                            Dear Sir, 
                            Philadelphia 6th Feb. 1797
                        
                        The 3d of March which is fast approaching, will put an end to my political
                            career; and I shall have another to commence through mud & mire, to reach more
                            tranquil scenes at Mount Vernon. This I shall do without delay, or attempt it at least, be
                            the roads in what condition they may, at that time.
                        To enable me to accomplish this journey, with such baggage as I do not incline
                            to risk by water, I shall want a pair of strong horses that are true & steady to the
                            draught for a Waggon, lighter than a Coachee, to carry some trunks (not heavy) at the rate
                            we shall travel, which must be slow.
                        Would you oblige me so far as to make this purchase, and to have the horses in
                            this City by the first day of March? I should prefer Mares, and wish them to match in (any)
                            colour—They ought not to exceed Six, or at any rate seven years old next spring—nor ought
                            they to be under fifteen hands high. As they will be put to the Plough, or waggon, after I
                            get them home, I should prefer cheapness to appearance & the
                            reason why I mention Mares instead of Geldings, is, that Mules may be bred from them
                            afterwards—but I must take either.
                        
                        Be so good as to let me know, without delay, whether I can, or cannot, place
                            certain dependence on you for the purchase, & having them here by the time before
                            mentioned. The money shall be paid on delivery; or if required, shall be sent to you before,
                            for the purpose of instant payment.
                        I will offer no apology for giving you this trouble, because I persuade myself
                            you are disposed to serve me in it. with esteem I am Dear Sir Your obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Let me request the favor of
                                you to have the steadiness of the horses to the draught proved, before they are sent
                                here; for to be plagued with them on the road would be dreadful.
                        
                        
                    